Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 1 of 7




                                  Exhibit 1
                                  Declaration of
                                  Mark A. Brown
               Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 2 of 7




 1
     J. WESLEY SAMPLES (CABN 321845)
 2   Assistant United States Attorney

 3   450 Golden Gate Avenue, Box 36055
     San Francisco, California 94102-3495
 4
     Telephone: (415) 436-7073
 5   Fax: (415) 436-6748
     Email: wes.samples@usdoj.gov
 6
     Attorneys for Defendants.
 7
 8                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
      COMMONWEALTH OF MASSACHUSETTS;
11    PEOPLE OF THE STATE OF CALIFORNIA ex rel.               CASE NO. 4:20-cv-04717 SBA
      Xavier Becerra, Attorney General of California; STATE
12    OF COLORADO; STATE OF CONNECTICUT;
13    STATE OF DELAWARE; DISTRICT OF
      COLUMBIA; STATE OF HAWAII; PEOPLE OF THE                DECLARATION OF
14    STATE OF ILLINOIS; STATE OF MAINE; STATE                MARK A. BROWN
      OF MARYLAND; ATTORNEY GENERAL DANA
15    NESSEL on behalf of the PEOPLE OF MICHIGAN;
16    STATE OF MINNESOTA by and through Attorney
      General Keith Ellison; STATE OF NEVADA; STATE
17    OF NEW JERSEY; STATE OF NEW MEXICO;
      STATE OF NEW YORK; STATE OF NORTH
18
      CAROLINA ex rel. Attorney General Joshua H. Stein;
19    STATE OF OREGON; COMMONWEALTH OF
      PENNSYLVANIA; STATE OF RHODE ISLAND;
20    STATE OF VERMONT; COMMONWEALTH OF
      VIRGINIA ex rel. Attorney General Mark R. Herring;
21
      STATE OF WISCONSIN,
22
           Plaintiffs,
23
24    v.

25    BETSY DEVOS, in her official capacity as Secretary of
      Education; and UNITED STATES DEPARTMENT
26    OF EDUCATION,
27    Defendants.
28



     Declaration of Mark A. Brown
     4:20-cv-04717 SBA
               Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 3 of 7




     I, Mark A. Brown, hereby declare under the penalty of perjury as follows:
 1
 2   1.       I am over the age of 18 and competent to testify to the matters herein.

 3   2.       I am Chief Operating Officer of Federal Student Aid (“FSA”) in the U.S. Department of
 4
     Education (“Department”). I was appointed to my position on March 4, 2019, by U.S. Secretary
 5
     of Education Betsy DeVos. I served in the U.S. Air Force (“USAF”) for 32 years and retired as a
 6
 7   major general. Most recently I served as the deputy commander for the Air Education and

 8   Training Command. Prior to that I served in a series of roles in the USAF.
 9   3.       I certify that I am duly authorized, am qualified, and have been given authority by the
10
     Department to make the statements contained in this Declaration. The statements contained
11
     herein are based on my personal knowledge as an employee of the Department, information that
12
13   I have received in the performance of my official duties, and my review of the pertinent records.

14   4.       Under the William D. Ford Federal Direct Loan (“Direct Loan”) Program, the
15   Department makes loans to students and parents to pay the costs of attendance at participating
16
     institutions of higher education. Under certain conditions, borrowers can have their loans
17
     cancelled or discharged.
18
19   5.       Under § 455(h) of the Higher Education Act of 1965, as amended (“HEA”), 20 U.S.C. §

20   1087e(h), the Department is authorized to establish regulations under which borrowers may
21
     assert “acts or omissions of an institution of higher education . . . as a defense to repayment” of
22
     a Direct Loan. In 1994, the Department implemented the statutory requirement by publishing 34
23
24   C.F.R. § 685.206(c). The regulation went into effect in 1995 (the “1995 BD Regulation”) and

25   provided that a borrower could assert a defense against repayment of a Direct Loan based on an
26   act or omission of the institution which would give rise to a cause of action against the institution
27
     under applicable State law.
28

     Declaration of Mark A. Brown
     4:20-cv-04717 SBA

                                                       1
               Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 4 of 7




     6.       On November 1, 2016, the Department published a new borrower defense regulation
 1
 2   (the “2016 BD Regulation”) with an effective date of July 1, 2017. The Department delayed the

 3   effective date of the regulation, but the delay was vacated and the regulation went into effect on
 4
     October 12, 2018 as the result of court orders in Bauer v. DeVos, No. 17–cv–1330 (D.D.C.) and
 5
     California Association of Private Postsecondary Schools v. DeVos, 17-cv-999 (D.D.C.).
 6
 7   7.       The Department issued new regulations governing the process and standards for

 8   adjudicating borrower defense applications on September 23, 2019 (the “2019 BD Regulation”).
 9   8.       In general, the effective date for the 2019 BD Regulation was July 1, 2020. Specifically,
10
     the new borrower defense provisions, which set forth a new standard and process for reviewing
11
     and resolving borrower defense applications, state that they are effective for new Direct Loans
12
13   first disbursed on or after July 1, 2020.

14   9.       Borrower defense discharge applications for Direct Loans first disbursed before July 1,
15   2020 are evaluated under the standard set forth in the 1994 BD Regulation, which was retained
16
     by the 2016 BD Regulation and the 2019 BD Regulation, or the standards set forth in the 2016
17
     BD Regulation, depending on the date they were originated. Loans first disbursed before July 1,
18
19   2020, are processed under the procedures set forth in the 2016 BD Regulation, which was

20   retained for such loans in the 2019 BD Regulation.
21
     10.      Generally, to apply for a borrower defense discharge under the 1994, 2016 or 2019 BD
22
     Regulation, the applicant must complete and submit a borrower defense application. The
23
24   application asks for information FSA needs to evaluate the applicant’s eligibility for a discharge.

25   11.      Upon receiving the application, FSA reviews the information provided by the applicant
26   and determines if the applicant has provided sufficient information to allow the application to be
27
     considered. In accordance with the Department’s regulations, FSA provides the applicant’s
28

     Declaration of Mark A. Brown
     4:20-cv-04717 SBA

                                                      2
               Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 5 of 7




     school with notice of the application and a chance to respond to the applicant’s claims. FSA
 1
 2   evaluates the information received from the applicant and the school, as well as other records

 3   within our possession, and makes a decision on whether the applicant meets the requirements for
 4
     a borrower defense discharge under the Department’s regulations.
 5
     12.      As of the date of this declaration, FSA has not issued any decisions to borrowers
 6
 7   adjudicated under the 2019 BD Regulation.

 8   13.      Once an applicant submits a borrower defense application, their loans are placed in
 9   forbearance or in stopped collections status while his or her application is pending. The
10
     Department refers to this type of forbearance as an “administrative forbearance”. Administrative
11
     forbearance allows a borrower to temporarily stop making payments on the borrower’s federal
12
13   student loan or temporarily reduce the borrower’s monthly payment amount for his or her federal

14   student loan for a specified period of time. “Stopped collections status” is when the Department
15   stops engaging in involuntary debt collection against a borrower who has defaulted on a federal
16
     student loan, including through administrative wage garnishment and administrative offset.
17
     14.      In March 2020, Secretary of Education Elizabeth DeVos announced that, in light of the
18
19   economic challenges created by the Coronavirus, the Department would suspend collection

20   efforts and not charge interest on student loans held by the Department. 1 Later that month,
21
     Congress passed and the President signed into law the Coronvirus Aid, Relief, and Economic
22
     Security Act (the “CARES Act”), Pub. L. 116-136. Section 3513 of the CARES Act provides
23
24   temporary relief for Federal student loan borrowers. Under that section of the CARES Act, all

25
26   1
      See U.S. Dep’t of Educ., “Secretary DeVos Directs FSA to Stop Wage Garnishment,
27   Collections Acts for Student Loan Borrowers, Will Refund More Than $1.8 Billion to Students,
     Families” (Mar. 25, 2020), available at https://www.ed.gov/news/press-releases/secretary-devos-
28   directs-fsa-stop-wage-garnishment-collections-actions-student-loan-borrowers-will-refund-more-
     18-billion-students-families.
     Declaration of Mark A. Brown
     4:20-cv-04717 SBA

                                                      3
                Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 6 of 7




     payments due on Federal student loans held by the Department are suspended and interest does
 1
 2   not accrue on the loans. In addition, the CARES Act directs the Department to suspend all of its

 3   efforts to collect on the loans through involuntary collections such as Federal offset and
 4
     administrative wage garnishment. In accordance with the CARES Act, FSA takes steps to return
 5
     any garnishment payments incorrectly sent in by employers.
 6
 7   15.       Under the CARES Act, the protections provided to Federal student loans borrowers with

 8   loans held by the Department would continue through September 30, 2020. However, on August
 9   8, 2020, the President issued a Presidential Memorandum directing Secretary DeVos to extend
10
     the protections provided to Federal student loan borrowers under the CARES Act until the end of
11
     2020. 2
12
13   16.       In accordance with the Presidential Memorandum, on August 21, 2020, Secretary DeVos

14   directed FSA to extend the student loan relief to borrowers initiated by the President and
15   Secretary in March 2020 through December 31, 2020. All borrowers with federally held student
16
     loans will have their payments automatically suspended until 2021 without penalty. In addition,
17
     the interest rate on all federally held student loans will be set to 0% through the end of the 2020
18
19   calendar year. During this extended time frame for the payment suspension, collections on

20   defaulted, federally held loans will remain halted, and any borrower with defaulted federally held
21
     loans whose employer continues to garnish their wages will receive a refund of those
22
     garnishments. A true and correct copy of the press release announcing the Secretary’s
23
24   continuation of the suspension of collections, payments and accrual of interest on Federal student

25   loans held by the Department is attached as Exhibit A. The Secretary’s actions described in
26
27
     2
28    See Memorandum of August 8, 2020, Continued Student Loan Payment Relief During the
     COVID-19 Pandemic, 85 Fed. Reg. 49,585 (Aug. 13, 2020).
     Declaration of Mark A. Brown
     4:20-cv-04717 SBA

                                                      4
               Case 4:20-cv-04717-SBA Document 61-2 Filed 09/23/20 Page 7 of 7




     Exhibit A apply to all Federal student loans held by the Department including loans subject to
 1
 2   the 2019 BD Regulation.

 3   17.      As a result of these actions, any Direct Loan borrower whose borrower defense discharge
 4
     application is denied by FSA, including applications adjudicated under the 2019 BD Regulation,
 5
     is protected from any negative consequences of that decision through at least the end of 2020.
 6
 7
 8   I declare under penalty of perjury under the laws of the United States that the above is true and
 9   accurate. Executed on this 23rd day of September, 2020, in Washington, D.C..
10
11
                                                                                _
12                                         Mark A. Brown
                                           Chief Operating Officer
13                                         Office of Federal Student Aid
14                                         United States Department of Education

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Declaration of Mark A. Brown
     4:20-cv-04717 SBA

                                                      5
